Citation Nr: 1108982	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  04-34 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a shell fragment wound (SFW) to the right forearm and wrist.

2.  Entitlement to a rating in excess of 10 percent for residuals of a right thigh gunshot wound (GSW).

3.  Entitlement to a rating in excess of 10 percent for SFW with laceration of the liver.

4.  Entitlement to a rating in excess of 10 percent for residuals of a left calf and ankle SFW.

5.  Entitlement to a compensable rating for residuals of head and back SFW.

6.  Entitlement to a compensable rating for residuals of a left thigh SFW.

7.  Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and D.K.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to October 1971.
 
This matter comes before the Board of Veterans' Appeals (Board) from a February 2004 rating decision that denied the benefits sought on appeal.  In July 2007, the Board remanded the Veteran's claims for additional development.  

In October 2010, the Veteran was afforded a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  At that hearing, the Veteran submitted additional evidence in support of his TDIU claim directly to the Board, accompanied by a waiver of RO consideration.  

The issues of entitlement to increased ratings for residuals of a GSW to the right thigh and SFWs to the right forearm and wrist, head and back, abdomen, left thigh, and left calf and ankle are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran is service connected for GSW and SFW residuals and for Type II diabetes with associated upper and lower extremity paresthesia, neuropathy, retinopathy, and erectile dysfunction.  

2.  The Veteran's service-connected disabilities have warranted total combined schedular ratings of 70 percent from November 3, 2002, to October 14, 2003; 80 percent from October 15, 2003, to July 5, 2006; 90 percent from July 6, 2006, to May 5, 2010; and 100 percent from May 6, 2010 to the present.  

3.  The evidence of evidence of record is at least in equipoise as to whether the Veteran was unable to secure and follow substantially gainful employment as a result of his service-connected disabilities prior to May 6, 2010.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a TDIU rating prior to May 6, 2010, have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.16 (2010).

2.  Since May 6, 2010, the Veteran has been in receipt of a 100 percent total schedular rating, which is a greater benefit than a TDIU and, thus, renders moot any further consideration of entitlement to a TDIU rating.  38 U.S.C.A. § 1114; 38 C.F.R. §§3.350, 3.341, 4.16(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran, in written statements and testimony before the Board, asserts that he has been unable to obtain or maintain substantially gainful employment as a result of his service-connected GSW and SFW residuals and his Type II diabetes with associated upper and lower extremity paresthesia, bilateral retinopathy, nephropathy, and erectile dysfunction.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  

For VA purposes, the following are considered to comprise a single disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, such as orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. §  4.16 (2010).

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard of the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Throughout the relevant appeals period, the Veteran has been service connected for residuals of a SFW to the right forearm and wrist, rated as 20 percent disabling.  He has also been service connected for residuals of a GSW to the right thigh, an SFW to the left calf and ankle, and an SFW to the abdomen with laceration of the liver, each rated as 10 percent disabling, and residuals of SFWs to the head and back and left thigh, each rated as noncompensably disabling.  His SFW and GSW disabilities have warranted a combined disability rating of 40 percent.  

Additionally, during the pendency of this appeal, the RO has granted service connection and assigned staged ratings for Type II diabetes mellitus and associated disabilities, including upper and lower extremity paresthesia, bilateral retinopathy, renal nephropathy, and erectile dysfunction.  Specifically, the record shows that, since November 3, 2002, the Veteran has been in receipt of a 20 percent rating for diabetes mellitus, separate 10 percent ratings for right and left upper extremity and left lower extremity paresthesia, and a noncompensable rating for erectile dysfunction.  His right lower extremity paresthesia has warranted staged ratings of 10 percent, effective November 3, 2002, and 20 percent, effective January 4, 2006.  The Veteran's renal nephropathy has warranted a 30 percent rating, effective July 6, 2006.  Finally, his bilateral diabetic retinopathy has warranted staged ratings of 10 percent, effective October 15, 2003, 20 percent, effective February 5, 2007, 70 percent, effective April 13, 2009, 30 percent, effective November 19, 2009, and 60 percent, effective May 6, 2010. 

The above awards have increased the Veteran's combined disability rating from 40 percent to 70 percent, effective November 3, 2002; to 80 percent, effective October 15, 2003; to 90 percent, effective July 6, 2006; and to 100 percent, effective May 6, 2010.

The Board observes that the Veteran's GSW and SFW residuals share a common etiology and, thus, constitute a single disability ratable at 40 percent.  38 C.F.R. § 4.16 (2010).  Therefore, the Board finds that, effective November 3, 2002, the Veteran met the schedular criteria for a TDIU rating based upon his single 40 percent GSW/SFW rating and his 70 percent combined total rating.  38 C.F.R. § 4.16(a).  Accordingly, VA must now consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of one or more of his service-connected disabilities.  

The record shows that the Veteran has a high school education.  Following his discharge from service, he worked as an auto repairman until the mid-1980s when he suffered a back injury that required surgery.  Thereafter, the Veteran worked part-time as a card game manager at a casino.  He also raised miniature mules on his property, but did not earn income from that activity.  On the contrary, the Veteran testified at his October 2010 Travel Board hearing that he kept the mules strictly as pets and was now being forced to give them up because he could no longer afford the $300 per month required to feed them.  

Additionally, the Veteran testified at the Travel Board hearing that he had barely worked since 2002 due to the effects of his service-connected disabilities.  In particular, he complained that he had essentially lost his ability to earn money playing cards on account of his diabetic neuropathy, which had resulted in a loss of sensation and strength in his upper and lower extremities.  The Veteran also testified that, in the last several years, his bilateral diabetic retinopathy had progressively worsened to the point that his "eyes got where [he] couldn't see the cards."  He further testified and that he had recently had his driver's license revoked due to his failing eyesight.

Also present at the hearing was the Veteran's long-term friend, who testified that he and his wife regularly assisted the Veteran by driving him to doctor's offices and stores and helping him shop.  The friend also stated that, since 2002, the Veteran had required regular assistance taking care of his property and mules and performing household chores due to his service-connected disabilities.

In support of his claim, the Veteran has submitted written statements showing that, in 2002, he made approximately $6,000 as a card manager and that his annual income dwindled in subsequent years.  Those statements further indicate that the Veteran was last employed fulltime in the mid-1980s and that he has not worked at all since 2007.

The Veteran's VA medical records show that he has required ongoing treatment for his service-connected disabilities, in particular his diabetes mellitus and resulting neuropathy, retinopathy, and renal problems.  Additionally, the reports of the Veteran's October 2003, January 2006, and November 2009 VA examinations show that he is insulin-dependent due to his diabetes mellitus.  Those reports also show that the Veteran's diabetes and related service-connected disorders are productive of upper and lower extremity pain, weakness, and loss of sensation, and blurry vision, and severe fatigue, resulting in significant functional impairment.  In addition, the Veteran's January 2006 and March 2009 VA examiners have indicated that his multiple GSW and SFW residuals interfere with his ability to lift heavy objects and to sit and stand for prolonged periods.

The Board observes that, while the October 2003, March 2009, and November 2009 VA examiners did not specifically address the effects of the Veteran's service-connected disorders on his employability, the January 2006 VA examiner opined that his muscle injuries, standing alone, would have "minimal impact" on his ability to work.  However, the January 2006 VA examiner did not provide a rationale for that opinion, which limits its probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Nor did the January 2006 VA examiner indicate that assessment was based on a review of the pertinent evidence of record.  To ensure a thorough examination and evaluation, the Veteran's disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2010). 

The Board is mindful that claims folder review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for medical opinions, and an opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Nevertheless, the Board considers it significant that the January 2006 VA examiner did not reconcile the findings with the other clinical evidence, indicating that the Veteran's service-connected disorders are productive of significant functional impairment.  Moreover, that VA examiner's opinion predated and, thus, did not address the Veteran's testimony and lay statements regarding his current symptoms and lack of employment.  On the contrary, the January 2006 VA examiner noted that the Veteran was employed raising miniature mules, which he has since clarified was never a substantially gainful occupation, but more of a hobby.  38 C.F.R. § 4.16 (2010).

Based on a careful review of the evidence of record, the Board finds that the Veteran's service-connected GSW and SFW residuals and his diabetes mellitus and related disorders collectively precluded him from obtaining or performing work that would permit him to earn a living wage prior to May 6, 2010.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

While cognizant of the January 2006 VA examiner's opinion that the Veteran's service-connected muscle injuries would not preclude employment, the Board has concluded that the examiner's findings in that regard are not probative.  The January 2006 examiner addressed the impact of only the Veteran's GSW and SFW residuals on his ability to work.  Neither that examiner, nor any other medical provider, has opined as to whether the Veteran's service-connected disabilities collectively prevented him from obtaining and maintaining gainful employment.

In light of the Veteran's level of education, his history of employment in positions (auto mechanic, card game manager) that require significant physical strength and good coordination and eyesight, and the lack of evidence of any vocational training or experience in a field that involves neither physical exertion nor manual and optical dexterity, the Board is unable to determine any substantially gainful occupation that the Veteran would have been able to follow when his service-connected GSW and SFW residuals and diabetes-related disorders are jointly taken into account.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  Indeed, when considering the collective limitations shown in the VA medical records, examination reports, and lay evidence, the Veteran would appear to be incapable of obtaining or maintaining gainful employment, and to have been so prior to May 6, 2010.  

Additionally, the competent evidence of record shows that the Veteran has not held a full-time job since the mid-1980s and that, between 2002 and the time he stopped working in 2007, he earned no more than $6,000 per year.  That evidence suggests that, even before the Veteran stopped working completely in 2007, he was unable to perform more than marginal work that would enable him to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Moreover, the record shows that, in recent years, the Veteran's service-connected diabetic neuropathy and retinopathy have demonstrably worsened to the point that he can no longer earn any money playing cards and is totally precluded from obtaining or maintaining gainful employment.  

Furthermore, the Veteran and his long-term friend have provided competent testimony that the Veteran's service-connected disabilities collectively limit his ability to drive, run errands, or perform household chores and other daily living activities without assistance.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  That lay testimony, which is consistent with the other evidence of record and which the Board therefore considers credible, supports a finding that the Veteran's service-connected disabilities overall are productive of severe social and occupational impairment that renders him permanently and totally unable to work, and that he was unable to secure or follow a substantially gainful occupation prior to May 6, 2010.  Caluza v. Brown, 7 Vet. App. 498 (1995)

Accordingly, considering the Veteran's apparent unemployability based upon his service-connected disabilities, the Board finds that a TDIU rating is warranted in this case, and was warranted prior to May 6, 2010.  The evidence shows that it is at least as likely as not that the Veteran is and was unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  Therefore, a TDIU is granted.  All reasonable doubt has been resolved in favor of this combat-decorated Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a final matter, the Board acknowledges that it is precluded from assigning an effective date for the Veteran's TDIU rating in the first instance and must instead refer that matter to the agency of original jurisdiction.  38 U.S.C.A. § 7105 (West 2002).  Nevertheless, the Board observes that the Veteran's TDIU rating cannot extend beyond May 5, 2010, which is the day prior to the date that his 100 percent schedular rating took effect.  A TDIU constitutes a lesser benefit than a total schedular rating and, thus, the issue of entitlement to a TDIU is effectively moot for the period when that 100 percent rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999); 38 U.S.C.A. § 1114; 38 C.F.R. §§3.350, 3.341, 4.16(a) (2010).


ORDER

Prior to May 6, 2010, entitlement to a total disability rating for compensation based upon individual unemployability is granted.


REMAND

Although the Board regrets the additional delay in this long-standing appeal, further development is needed prior to the disposition of the Veteran's claims for increased ratings for his service-connected GSW and SFW residuals.

Throughout the pendency of this appeal, the Veteran has complained of pain, functional limitation, and scarring from the residuals of a right thigh GSW and multiple SFWs, which he claims affect his entire body. 

The record shows that the Veteran underwent an initial October 2003 VA examination, which revealed a history of three separate combat episodes that had resulted in muscle injuries.  The first two episodes involved GSWs to the right and left calves, from which the Veteran apparently recovered without significant complications.  However, the third episode involved a more serious GSW to the right thigh and grenade SFWs to the right forearm and wrist, head and back, left thigh, left calf, left ankle, and abdomen.  The abdominal SFW was accompanied by laceration of the Veteran's liver, which required operative repair.  

Based on a clinical examination, the October 2003 VA examiner determined that the Veteran's service-connected muscle injuries were productive of mild scarring.  In addition, the VA examiner noted that the Veteran's right thigh GSW residuals were well-healed and productive of mild functional impairment, while his SFWs to the right wrist, head and spine, abdomen, and left thigh, calf, and ankle were manifested by degenerative changes at the right wrist, abdominal discomfort and overall moderate functional impairment.  

The Veteran underwent a follow-up January 2006 VA examination, which provided more details about his right forearm and wrist scarring.  However, the January 2006 VA examiner was unclear as to whether the SFW residuals to the Veteran's right upper extremity involved muscle groups VII or VIII, which are rated under different diagnostic codes.  38 C.F.R. § 4.73, Diagnostic Codes 5307, 5308 (2010).  Additionally, neither the January 2006 VA examiner's report nor the other clinical evidence of record provided a clear picture of which muscle groups were impacted by the Veteran's other service-connected GSW and SFW residuals.  Nor did that evidence definitively establish whether any of the Veteran's service-connected muscle injuries were productive of prolonged infection.

Pursuant to the Board's July 2007 remand, the Veteran was afforded another VA examination, which indicated that his only post-service history of prolonged infection was due to his nonservice-connected low back injury.  That March 2009 VA examination also yielded detailed findings about the scarring associated with the Veteran's service-connected muscle injuries, but indicated that no scars were apparent on his head or neck.  In addition, that VA examination clearly established that the Veteran's right thigh GSW residuals were productive of only superficial injury to muscle group XIII, which involved minimal sequellae.  However, the March 2009 VA examiner did not specify which other muscle groups were impacted by the Veteran's SFW residuals, despite the Board's express request for such findings.  Nor did the March 2009 VA examiner respond to the Board's request for findings regarding whether the level of disability associated with each affected muscle group could be considered moderate, moderately severe, or severe.  That VA examiner was also unresponsive to the Board's request for a discussion of the presence or absence of cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.  

In addition to omitting the aforementioned findings, the March 2009 VA examiner did not reconcile the opinion regarding a lack of functional limitations associated with the Veteran's muscle injuries with the other lay and clinical evidence, which indicated that those service-connected disabilities were productive of a loss of strength, weakness, easy fatigability, pain, and impairment of function.  The March 2009 VA examiner also did not specify whether the findings were based on a complete review of the Veteran's claims folder.  To ensure a thorough examination and evaluation, the Veteran's disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2010).  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, as the March 2009 VA examination report did not fully comply with the Board's July 2007 remand instructions or reconcile its findings with other pertinent evidence of record, the Board finds it necessary to remand for an additional opinion, supported by a complete review of the claims folder, in order in order to fully and fairly address the merits of the Veteran's claims.  

Accordingly, the case is REMANDED for the following:

1.  Forward the Veteran's claims folder to the VA examiner who conducted the March 2009 examination.  If that examiner is not available, forward the claims folder to another VA physician for review of the file and associated etiological opinions.  An additional examination is not necessary unless the examiner feels that an examination is needed to properly address the terms of the Board's remand.  The claims folder should be reviewed by the VA examiner and the examiner's report should reflect that the claims folder was reviewed.  The VA examiner's addendum report should specifically address the following:

a)  Identify all musculoskeletal pathology associated with the Veteran's service-connected residuals of a gunshot wound (GSW) to the right thigh and grenade shell fragment wounds (SFWs) to the head, back, right forearm, right wrist, left calf, left ankle, left thigh, and abdomen. 

b)  For each service-connected muscle injury, state the specific muscle group involved, to include whether there is more than one muscle group involved in the same anatomical region.  38 CFR § 4.55(e) (2010).

c)  State whether the overall degree of injury to each affected muscle group would be considered moderate, moderately severe, or severe.  In so doing, the VA examiner should specifically comment on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

d)  With respect to the SFW to the right upper extremity, describe the extent of any impairment of use of the right hand, fingers, and thumb.  

e)  State whether any of the Veteran's service-connected muscle injuries is productive of any additional functional impairment and describe the nature and extent of that impairment.  In so doing, the examiner should expressly reconcile the previous findings regarding a lack of functional limitations with the other lay and clinical evidence suggesting a loss of strength, weakness, easy fatigability, pain, and impairment of function that accompanies those service-connected disabilities.  

f)  Discuss how each of the Veteran's service-connected muscle injuries impacts his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2010).

2.  Then, readjudicate the Veteran's remaining claims by separately evaluating all residual scarring and muscle injury involving his service-connected GSW to the right thigh and SFWs to the head, back, right forearm, right wrist, left calf, left ankle, left thigh and abdomen.  Special consideration should be given to the provisions of 38 C.F.R. § 4.55(e) (directing that, for compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups).  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case that notifies him of the applicable rating criteria with respect to each of his service-connected muscle injuries.  38 C.F.R. §§ 4.71a, 4.73, 4.118, 4.124a (2010).  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


